Exhibit 10.58

 

Fourth Amendment to Second Amended and Restated
Forbearance to Loan Agreement

 

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED FORBEARANCE TO LOAN
AGREEMENT (this “Agreement”) dated as of December 31, 2018, is made by and among
TOWERSTREAM CORPORATION, a Delaware corporation (“Parent”), TOWERSTREAM I, INC.,
a Delaware corporation, HETNETS TOWER CORPORATION, a Delaware corporation
(together with Parent and Towerstream I, Inc., the “Borrowers” and each a
“Borrower”), OMEGA COMMUNICATIONS CORPORATION, a Delaware corporation, ALPHA
COMMUNICATIONS CORPORATION, a Delaware corporation, TOWERSRTEAM HOUSTON, INC., a
Texas corporation (together with Omega Communications Corporation and Alpha
Communications Corporation, the “Guarantors” and each a “Guarantor”), the
LENDERS party hereto, and MELODY BUSINESS FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the “Lenders”) and Administrative Agent are parties to that certain Loan
Agreement dated as of October 16, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, Guarantors entered into that certain Guaranty, dated as of October 16,
2014, for the ratable benefit of Administrative Agent and the Lenders;

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Majority Lenders
(i) entered into that certain Amended and Restated Forbearance to Loan
Agreement, dated as of February 28, 2018, which amended and restated that
certain Forbearance Agreement, dated as of January 26, 2018, (ii) entered into
that certain First Amendment to Amended and Restated Forbearance to Loan
Agreement, dated March 30, 2018, which amended the expiration date of the
Forbearance Period from March 30, 2018 to April 15, 2018, (iii) entered into
that certain Second Amended and Restated Forbearance to Loan Agreement and
Amendment to Loan Agreement, dated April 15, 2018, (iv) entered into that
certain First Amendment to Second Amended and Restated Forbearance to Loan
Agreement and Amendment to Loan Agreement, dated May 15, 2018, (v) entered into
that certain Second Amendment to Second Amended and Restated Forbearance to Loan
Agreement and Amendment to Loan Agreement, dated August 20, 2018, and (vi)
entered into that certain Second Amendment to Second Amended and Restated
Forbearance to Loan Agreement and Amendment to Loan Agreement, dated October 22,
2018 (as amended, the “Forbearance Agreement”);

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Lenders have agreed
to amend the Forbearance Agreement as provided herein; and

 

WHEREAS, Borrowers, Guarantors, Administrative Agent and the Lenders acknowledge
that the terms of this Agreement do not constitute a novation or extinguishment,
of the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

 

1.        Definitions. All capitalized terms defined in the Loan Agreement and
the Forbearance Agreement and not otherwise defined in this Agreement shall have
the same meanings as assigned to them in the Loan Agreement or Forbearance
Agreement, as the case may be, when used in this Agreement, unless the context
hereof shall otherwise require or provide.

 

 

--------------------------------------------------------------------------------

 

 

2.       December 31, 2018 Interest Payment. Notwithstanding anything in the
Loan Agreement to the contrary, the Lenders hereby agree that effective as of
January 1, 2019, the interest payment required by the Loan Agreement to be paid
by the Borrower with respect to the Fiscal Quarter ending December 31, 2018, may
be satisfied at the option of the Borrowers by (i) payment in cash in accordance
with the terms of the Loan Agreement or (ii), if payment in full is not made in
cash in accordance with the Loan Agreement, the addition of such amounts to the
principal amount of the Loans on January 2, 2019 and treated as PIK Interest.

 

3.        Amendments to Forbearance Agreement.

 

(a)         The first sentence of Section 3 of the Forbearance Agreement is
hereby deleted and replaced in its entirety with the following language:

 

“3.     Conditional Waiver and Forbearance. Unless the Forbearance Period is
sooner terminated as provided herein and subject to the conditions hereof and
upon satisfaction of the terms set forth in Section 7 hereof, Administrative
Agent and the Lenders hereby agree to waive compliance with Sections 6.16 and
6.1(a)(i) (with respect only to the Qualified Auditor’s Report) of the Loan
Agreement and forbear from the exercise of any of its rights and remedies under
the Loan Agreement and the other Loan Documents in connection with the Specified
Events of Default for a period beginning as of April 15, 2018 through and
including January 31, 2019 (together with any extensions thereof, the
“Forbearance Period”); provided that interest on the Loans shall accrue at the
Default Rate.”

 

(b)         Section 3(d)(i) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following language:

 

“(i)     End of Forbearance Period. January 31, 2019;”

 

4.        Amendment to Loan Agreement. The definition of “Scheduled Maturity
Date” appearing in Section 1.1 of the Loan Agreement is hereby amended to read
as follows:

 

“’Scheduled Maturity Date’ means January 31, 2019.”

 

5.        Ratification of Loan Documents. Each Borrower, each Guarantor,
Administrative Agent and each Lender further agrees that the Liens created by
the Loan Documents shall continue and carry forward until the Obligations are
paid and performed in full. Each Borrower and each Guarantor further agrees that
such Liens are hereby ratified and affirmed as valid and subsisting against the
property described in the Loan Documents and that this Agreement shall in no
manner vitiate, affect or impair the Loan Agreement or the other Loan Documents
(except as expressly modified in this Agreement), and that such Liens shall not
in any manner be waived, released, altered or modified. Each Borrower and each
Guarantor acknowledges and agrees that as of the date hereof, to its current and
actual knowledge, there are no offsets, defenses or claims against any part of
the Obligations.

 

  - 2 - Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

6.        Representations and Warranties. Each Borrower and Guarantor hereby
certifies that, after giving effect to this Agreement:

 

(a)     The representations and warranties of each Borrower and Guarantor
contained in Article 5 of the Loan Agreement, or which are contained in any
document furnished at any time under or in connection with the Loan Agreement,
that are qualified by materiality are true and correct on and as of the date
hereof, and each of the representations and warranties of each Borrower and
Guarantor contained in Article 5 of the Loan Agreement (other than Section 5.25
of the Loan Agreement solely with respect to the Specified Events of Default),
or which are contained in any document furnished at any time under or in
connection with the Loan Agreement, that are not qualified by materiality are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date;

 

(b)     this Agreement has been duly authorized, executed and delivered by each
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of each such party, except as may be limited by general principles of
equity or by the effect of the Bankruptcy Code or any applicable similar
statute; and

 

(c)     after giving effect to this Agreement and except for the Specified
Events of Default, no Default or Event of Default exists.

 

7.        Conditions to Effectiveness. This Agreement shall not be effective
until the following conditions precedent have been satisfied:

 

(a)     Administrative Agent shall have received counterparts of this Agreement
executed by each Borrower, each Guarantor, Administrative Agent and each Lender;
and

 

(b)     Administrative Agent shall have received such other documents,
instruments and certificates as reasonably requested by Administrative Agent.

 

Upon the satisfaction of the conditions set forth in this Section 7, this
Agreement shall be effective as of the date hereof.

 

8.        Scope of Agreement. Any and all other provisions of the Loan Agreement
and any other Loan Documents are hereby amended and modified wherever necessary
and even through not specifically addressed herein, so as to conform to the
amendments and modifications set forth in this Agreement.

 

9.        Limitation on Agreements. The amendments and agreements set forth
herein are limited in scope as described herein and shall not be deemed (a) to
be a consent under, or waiver of, any other term or condition of the Loan
Agreement or any of the other Loan Documents, or (b) to prejudice any right or
rights which Administrative Agent or any Lender now has or may have in the
future under, or in connection with the Loan Documents, as amended or modified
by this Agreement, the other Loan Documents or any of the documents referred to
herein or therein.

 

10.    CHOICE OF LAW; SERVICE OF PROCESS; JURY TRIAL WAIVER.THE VALIDITY OF THIS
AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE
RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE EXCLUDING AND
WITHOUT REGARD FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF).

 

  - 3 - Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELVES AND
THEIR PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. BORROWER AND THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 10. EACH PARTY HERETO
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS
SAID ADDRESS. BORROWER AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.11.     Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

12.       Loan Document. This Agreement is a Loan Document and is subject to all
provisions of the Loan Agreement applicable to Loan Documents, all of which are
incorporated in this Agreement by reference the same as if set forth in this
Agreement verbatim.

 

13.      Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

14.       No Novation. This Agreement amends the Forbearance Agreement. This
Agreement is given as an amendment and modification of, and not as a payment of,
the Obligations and is not intended to constitute a novation of the Loan
Agreement or any of the other Loan Documents. All of the Obligations owing by
Borrower under the Loan Agreement and the other Loan Documents shall continue.

 

15.      Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower or any of
Parent’s Subsidiaries may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each of the Lenders. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

  - 4 - Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

16.      Counterparts; Telefacsimile Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic means shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic means also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

17.      Expenses. Without limiting the provisions of the Loan Agreement
(including, without limitation, Article 10 thereof), Borrowers agree to pay all
costs and expenses (including without limitation reasonable fees and expenses of
any counsel, financial advisor, industry advisor and agent for Administrative
Agent or any Lender) incurred before or after the date hereof by Administrative
Agent, any Lender and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents.

 

18.      Release. As a material part of the consideration for Administrative
Agent and the Lenders entering into this Agreement, each Borrower (“Releasor”)
agrees as follows (the “Release Provision”):

 

(a)       Releasor hereby releases and forever discharges Administrative Agent,
each Lender and their respective predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever
occurring prior to the date hereof, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, presently possessed, whether known or unknown, whether
liability be direct or indirect, liquidated or unliquidated, presently accrued,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted (“Claims”), which Releasor may have or claim to have against
any of Lender Group.

 

(b)       Releasor agrees not to sue any of Lender Group or in any way assist
any other Person in suing Lender Group with respect to any Claim released
herein. The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.

 

(c)       Releasor acknowledges, warrants, and represents to Lender Group that:

 

(i)       Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.

 

  - 5 - Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

(ii)       Releasor is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein. Releasor
acknowledges that Lender Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

 

(iii)      Releasor has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any Person.

 

(iv)      Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such Claims to any other Person.

 

(d)       Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and the Lenders to enter
into this Agreement.

 

(e)       It is the express intent of Releasor that the release and discharge
set forth in the Release Provision be construed as broadly as possible in favor
of Lender Group so as to foreclose forever the assertion by Releasor of any
Claims released hereby against Lender Group.

 

(f)       If any term, provision, covenant, or condition of the Release
Provision is held by a court of competent jurisdiction to be invalid, illegal,
or unenforceable, the remainder of the provisions shall remain in full force and
effect.

 

19.     INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

(Signature pages follow)

 

 

  - 6 - Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed.

 

BORROWERS:

TOWERSTREAM CORPORATION,

 

  a Delaware corporation                  

 

 

 

 

 

By:

 /s/ Ernest Ortega

 

 

Name:

 Ernest Ortega

 

 

Title:

CEO

 

                  TOWERSTREAM I, INC.,     a Delaware corporation,              
              By:  /s/ Ernest Ortega     Name:  Ernest Ortega     Title: CEO    
                HETNETS TOWER CORPORATION,     a Delaware corporation,          
                  By:  /s/ Ernest Ortega     Name:  Ernest Ortega     Title: CEO
 

 

 

    Signature Page     Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

OMEGA COMMUNICATIONS CORPORATION,

 

  a Delaware corporation  

 

 

 

 

 

 

 

 

       

 

By:

 /s/ Ernest Ortega

 

 

Name:

 Ernest Ortega

 

  Title: CEO                     ALPHA COMMUNICATIONS CORPORATION,     a
Delaware corporation,                             By:  /s/ Ernest Ortega    
Name:  Ernest Ortega     Title: CEO                     TOWERSTREAM HOUSTON,
INC,     a Texas corporation,                             By:  /s/ Ernest Ortega
    Name:  Ernest Ortega     Title: CEO  

   

 

    Signature Page     Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

MELODY BUSINESS FINANCE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Terri Lecamp

 

 

 

 Terri Lecamp

 

 

 

 Authorized Signatory

 

 

 

    Signature Page     Fourth Amendment to Forbearance to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

LENDERS:

MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI-MASTER FUND, LP

 

 

 

 

 

 

By:

 Melody Capital Partners, LP

 

 

 

 Its Investment Advisor

 

 

 

 

 

          By:  /s/ Terri Lecamp        Terri Lecamp        Authorized Signatory
                    MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, LP            
By:  Melody Capital Partners, LP        Its Investment Advisor                  
  By:  /s/ Terri Lecamp        Terri Lecamp        Authorized Signatory        
            MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, LP      
      By:  Melody Capital Partners, LP        Its Investment Advisor            
        By:  /s/ Terri Lecamp        Terri Lecamp        Authorized Signatory  

 

 

    Signature Page     Fourth Amendment to Forbearance to Loan Agreement